630 F.2d 654
80-2 USTC  P 9703
Bernard J. LIEBMANN and Mary M. Liebmann, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 80-1006.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 9, 1980.Decided Oct. 1, 1980.

Robert R. Rydell, Des Moines, Iowa, for appellants.
Libero Marinelli, Jr., Washington, D. C., for appellee.
Before BRIGHT, ROSS, and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Taxpayers, Bernard and Mary Liebmann, appeal from a ruling of the tax court sustaining the Commissioner's determination of $4,456 in income tax deficiencies in their joint returns for 1973 and 1974.  The tax court ruled that taxpayers were not entitled to a business bad debt deduction because of the worthlessness of loans made by Bernard J. Liebmann to his wholly owned corporation, or for payments on a bank loan to that corporation assumed by Liebmann as guarantor.


2
Taxpayers on appeal assert that the tax court was clearly erroneous in finding that Bernard Liebmann's dominant motive for the loans and guarantee was not the salary he drew as an employee of the corporation but, rather, his interest as an investor in the corporation.  Having reviewed the record, we determine that substantial credible evidence supports the tax court's findings.


3
Accordingly, the opinion of the tax court must be sustained for the reasons set forth in its decision.  39 T.C.M.  (CCH) 248 (1979), (1979) 10 Fed. Taxes (P-H) P 79,399.


4
Affirmed.